Dismissed and Memorandum Opinion filed November 5,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00588-CV
____________
 
JACK MARKMAN, TRUSTEE, MARKMAN-HUMPHRIES, INC. D/B/A
MARKMAN HUMPHRIES INVESTMENTS, WILLIAM HUMPHRIES, AND BRENDA GORMAN, Appellants
 
V.
 
JOSE JAIME PARDO, AND MARIA PARDO, Appellees
 

 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2006-20985
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted interlocutory appeal from an order
signed May 22, 2009.  Appellant’s notice of appeal was filed July 1, 2009.  The
clerk=s record was filed on July 23, 2009. 

Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  This
appeal is taken pursuant to section 51.014(d) of the Texas Practices and
Remedies Code as an agreed interlocutory appeal.  However, the record does not
contain a written order allowing the interlocutory appeal.  See Tex.
Civ. Prac. & Rem. Code § 51.014(d) (Vernon 2008); Jethva  v. Trimurti
Hospitality, Inc., No. 14-07-00367-CV, 2007 WL 1558737 (Tex. App. — Houston
[14th Dist.] 2007, no pet.) (mem. op.).




            On August 3, 2009, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want of jurisdiction
unless appellant filed a response demonstrating grounds for continuing the
appeal on or before August 20, 2009.  See Tex. R. App. P. 42.3(a).  Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges, Justices Anderson and Boyce.